DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1:  Fig. 1 (Claims 1-9, 14-23)
Species 2:  Fig. 4 (Claims 1, 10-12, 14, 24-26)
Species 3:  Fig. 5 (Claims 1, 13-14, 27).

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  Specifically, claims to Species 1 recite algorithms for determining a parameter of change which is used to find the target object in the second image, claims to Species 2 recite algorithms for searching the target object in the second image using distance information, luminance correction of a feature template, and confidence values, and claims to Species 3 recite algorithms for searching the target object in the second image using a grey-scale map and color addition. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Specifically, Species 1 requires a search query directed to the claimed parameter of change based on the height and width of the two images (“height”, “width”), Species 2 requires a search query directed to correcting a feature template using a luminance adjustment and adjusting a confidence level of searching based on the feature template (“luminance”, “confidence”, “feature template”), and Species 3 requires a search query directed to using a grey-scale map to adjust luminance and adding a color feature to the feature template (“grey-scale map”, “color”).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ran Wang on 3/18/2021 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-9 and 14-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-13 and 24-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 16 recite the limitations "the image of the target object" and “the whole image” in the last line of claims 3 and 16.  There is insufficient antecedent basis for this limitation in the claim.  An “image of the target object in the first imaging mode” and “an image of the target object in the second mode” have been recited prior to this limitation.  It is unclear which of these images of target objects “the image of the target 
Regarding claims 4-8 and 17-22, they depend from one of claims 3 and 16 and are therefore rejected for the same reasons as stated above (see claims 3 and 16).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 14-16, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0011525 A1) hereinafter referenced as Kim.
Regarding claim 1, Kim discloses 
A method for focusing, comprising: 
determining (S630 can only occur after the second mode and therefore can be interpreted as a determination) a switch of imaging mode from a first imaging mode (Imaging mode where first image is acquired from first camera module; S610) to a second imaging mode (Imaging mode where second image is acquired from a second camera module; S620-S640), wherein a position of an image of a target object (10) in the first imaging mode is different from a position of an image of the target object in the second imaging mode (fig. 1A, 1B; [0042]); 
estimating the position of the image of the target object in the second imaging mode according to a resolution in the first imaging mode (fig. 5; 411), a resolution in the second imaging mode (fig. 5; 412), a field of view in the first imaging mode (fig. 4A-4D), a field of view in the second imaging mode (fig. 4A-4D; [0083]) and the position of the image of the target object in the first imaging mode (The height and width of the subject in the first image are used to determine the height and width of the subject in the second image.  The position of the subject within the image is a function of its size within the image.  Therefore, the position of the subject in the second image is based at least partially on a position of the subject in the first image; [0090]; The comparison of pixel values using the estimated ROI size must start in some region of the second image and then move around to find the subject in the second image.  The starting point of the ROI reads on the estimated position of the image in the second imaging mode.); and 
searching for the image of the target object in the second imaging mode according to the estimated position of the image of the target object in the second imaging mode (The second image is searched in its entirety using the estimated ROI size for the object.  The search is started at a certain point which is interpreted as the estimated position.  Therefore, the search is according to the estimated position; [0091])

further comprising:
searching for the image of the target object in a second range by a quick searching algorithm ([0091]);
wherein the second range comprises the position of the image of the target object in the second imaging mode, and a size of the second range is bigger than a size of a first range, or
wherein the second range comprises an adjacent area of the position of the image of the target object in the second imaging mode (The second range comprises the entirety of the second image; [0091]), and the size of the first range comprises a size of the image of the target object in the first imaging mode.

Regarding claim 3, Kim discloses everything claimed as applied above (see claim 1), in addition, Kim discloses, 
wherein the estimating the position of the image of the target object in the second imaging mode according to the resolution in the first imaging mode, the resolution in the second imaging mode, the field of view in the first imaging mode, the field of view in the second imaging mode and the position of the image of the target object in the first imaging mode comprises: 
estimating a parameter of a change of an image size of the target object in the second imaging mode relative to an image size of the target object in the first imaging mode (Ratio height of subject in first image to height of subject in second image;  [0089]) according to a height of a whole image in the first imaging mode , a height of the whole image in the second imaging mode (H0), the field of view in a vertical direction in the first imaging mode and the field of view in the vertical direction in the second imaging mode (The field of view of the two images is inherently involved in the calculation of the height ratio since the field of view must include the subject; [0089]-[0090]; In addition the difference between the capture range 301 and capture range 302 may be used to calculated the size of the second ROI; [0088]), 
wherein the image of the target object (342) is within the whole image (322). 
 
Regarding claim 9, Kim discloses everything claimed as applied above (see claim 1), in addition, Kim discloses, further comprising:
searching for the image of the target object according to a first algorithm and at least one of an adjacent area of the position of the image of the target object in the first imaging mode and an adjacent area of the position of the image of the target object in the second imaging mode, wherein the first algorithm comprises at least one of:
an Optical Flow algorithm, a template matching algorithm ([0091]), and a Correlation Filter algorithm. 

Regarding claim 14, Kim discloses 
An apparatus for focusing, comprising: 
a determining module (Module which performs the steps of fig. 8.  S630 can only occur after the second mode and therefore can be interpreted as a determination) configured to determine a switch of imaging mode from a first imaging mode (Imaging mode where first image is acquired from first camera module; S610) to a second imaging mode (Imaging mode where second image is acquired from a second camera module; S620-S640), wherein a position of an image of a target object (10) in the first imaging mode is different from a position of an image of the target object in the second imaging mode (fig. 1A, 1B; [0042]); 
an image position estimating module (Module which performs the steps of fig. 8, particularly S640), configured to estimate the position of the image of the target object in the second imaging mode according to a resolution in the first imaging mode (fig. 5; 411), a resolution in the second imaging mode (fig. 5; 412), a field of view in the first imaging mode (fig. 4A-4D), a field of view in the second imaging mode (fig. 4A-4D; [0083]) and the position of the image of the target object in the first imaging mode (The height and width of the subject in the first image are used to determine the height and width of the subject in the second image.  The position of the subject within the image is a function of its size within the image.  Therefore, the position of the subject in the second image is based at least partially on a position of the subject in the first image; [0090]; The comparison of pixel values using the estimated ROI size must start in some region of the second image and then move around to find the subject in the second image.  The starting point of the ROI reads on the estimated position of the image in the second imaging mode.); and 
a searching module (Module which performs the steps of fig. 8, particularly S640), configured to search for the image of the target object in the second imaging mode according to the estimated position of the image of the target object in the second imaging mode (The second image is searched in its entirety using the estimated ROI size for the object.  The search is started at a certain point which is interpreted as the estimated position.  Therefore, the search is according to the estimated position; [0091])

Regarding claim 15, Kim discloses everything claimed as applied above (see claim 14), in addition, Kim discloses, wherein the searching module is further configured to search for the image of the target object in a second range by a quick searching algorithm ([0091]);
wherein the second range comprises the position of the image of the target object in the second imaging mode, and a size of the second range is bigger than a size of a first range, or
wherein the second range comprises an adjacent area of the position of the image of the target object in the second imaging mode (The second range comprises the entirety of the second image; [0091]), and the size of the first range comprises a size of the image of the target object in the first imaging mode.

Regarding claim 16, Kim discloses everything claimed as applied above (see claim 14), in addition, Kim discloses, 
wherein the image position estimating module is configured to estimate a parameter of a change of an image size of the target object in the second imaging mode relative to an image size of the target object in the first imaging mode (Ratio height of subject in first image to height of subject in second image;  [0089]) according to a height of a whole image in the first imaging mode (H0), a height of the whole image in the second imaging mode (H0), the field of view in a vertical direction in the first imaging mode and the field of view in the vertical direction in the second imaging mode (The field of view of the two images is inherently involved in the calculation of the height ratio since the field of view must include the subject; [0089]-[0090]; In addition the difference between the capture range 301 and capture range 302 may be used to calculated the size of the second ROI; [0088]), 
wherein the image of the target object (342) is within the whole image (322). 
 
Regarding claim 23, Kim discloses everything claimed as applied above (see claim 14), in addition, Kim discloses, wherein the apparatus further comprises a determining module (Module which carries out S640; fig. 8), and
the determining module is configured to search for the image of the target object according to a first algorithm and at least one of an adjacent area of the position of the image of the target object in the first imaging mode and an adjacent area of the position of the image of the target object in the second imaging mode, wherein the first algorithm comprises at least one of:
an Optical Flow algorithm, a template matching algorithm ([0091]), and a Correlation Filter algorithm. 

Allowable Subject Matter
Claims 4-8 and 17-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 17, the prior art of record fails to disclose the claimed definition of the parameter of the change.
Regarding claims 5-8 and 18-22, they depend from one of claims 4 and 17 and therefore contain allowable subject matter for the same reasons as stated above (see claims 4 and 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ichihara et al. (US 2017/0332067 A1) discloses finding a coordinate of a same object in a second image as a first image wherein the two images are captured with different systems ([0067]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	3/27/2021